Title: To Thomas Jefferson from Martha Jefferson Randolph, 18 November 1801
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


Dearest Father
Edgehill November 18 1801
Mr Trist who will deliver this can also give a better account of the children than (limited as I am for time) I possibly can. however I must write a few lines to you if it is only to wonder at your long silence. each successive post has been anxiously expected and desired, only to bring along with it fresh dissapointment. my sister left us on Monday with her little boy better than could be expected, but in a very precarious state of being. he is (altho healthy except the hooping cough), the most delicate creature I ever beheld. mine are doing well, all but poor Ellen, who looks wretchedly is much reduced and weakened by the cough which still continues upon her with extreme violence. little Virginia is recovering, still distressing us at times but the crisis seems to be over with all of them. it was a terible moment—Ellen and Cornelia were particularly ill both delirious one singing and laughing the other (Ellen) gloomy & terrified equally unconscious of the objects around them. my God what moment for a Parent the agonies of Mr Randolph’s mind seemed to call forth every energy of mine I had to act in the double capacity of nurse to my children and comforter to their father. it is of service perhaps to be obliged to exert one self upon those occasions. certainly the mind acquires strength by it to bear up against evils that in other circumstances would totally over come it. I am recovering from the fatigue which attended the illness of my children and I am at this moment in more perfect health than I have been for years. adieu beloved Father you would write oftener if you knew how much pleasure your letters give. there is not a child in the house that does not run at the return of the messenger to know if there is a letter from Grand Papa. Stewart your white smith is returned, the plaistering at Monticello goes on, not as well as the first room which was elegantly done but better than the 3d & fourth, the two I think you would have been most anxious about, being below stairs. Moran goes on slowly every one the children with the hooping cough excepted is well and they are none of them bad but every thing upon the land (at Monticello) has it. once more adieu. believe me with ardent affection yours
M. Randolph
to tell you it is past one o’clock will appologize for a great deal of incorectness in this scrawl and the hurried way in I generally write will account for the rest—
